Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The following is a non-final, First Office Action on the merits.  Claim 56-75 are pending.  Claims 1-55 have been canceled by the Applicant.  						           
Note:
 2.	Independent claims 56 and 66 as a whole include a combination of limitations (similar limitations that are in patent 10,997,630 B2) that is defined over prior art of record.  Further, independent claims 56 and 66 as a whole include a combination of limitations that has been found as significantly more.  However, claims 56-75 are rejected under double patenting below.  
Double Patenting
3.	Claims 56 and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claims 1 and 11 of U.S. Patent 10,997,630 B2.  Further, claims 63-65 and 73-75 are rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claims 2-4 and 12-14 of U.S. Patent 10,997,630 B2:  
Instant Application: case 17/218,846
Patent 10,997,630 B2
Claims 56 and 66:  A method for inserting contextual advertisements in a virtual environment, the method comprising: 


receiving, during presentation of the virtual environment, audio input representing speech; 
selecting, a respective advertisement from a plurality of advertisements based on respective user profile from a plurality of user profiles and the speech; 


determining whether each respective surface of a number of surfaces displayed in the virtual environment is suitable for placement of the advertisement based on (a) whether the respective surface is currently facing respective user of a plurality of users of the respective user profile, (b) lighting of the respective surface, (c) size of the respective surface, and (d) curvature of the respective surface;


in response to determining that no surface is suitable for placement of the advertisement: 

determining a current environment of the virtual environment; 
generating a virtual object related to the current environment; 


overlaying the respective selected advertisement over the generated virtual object; and 
displaying the generated virtual object to the respective user.

Claims 63 and 73: (dependency of claims 56 and 66), wherein determining the current environment of the virtual environment comprises: identifying a plurality of virtual objects currently being displayed in the virtual environment; retrieving metadata of a first virtual object of the plurality of virtual objects; determining whether the metadata of the first virtual object uniquely identifies a single environment; and in response to determining that the metadata of the first virtual object uniquely identifies a respective single environment, identifying the respective single environment as the current environment.
Claims 64 and 74: (dependency of claims 63 and 73), further comprising: in response to determining that the metadata of the first virtual object does not uniquely identify any single environment: retrieving metadata of a second virtual object of the plurality of virtual objects; determining whether the metadata of the second virtual object uniquely identifies a single environment; and in response to determining that the metadata of the second virtual object uniquely identifies a single environment, identifying the single environment as the current environment.
Claims 65 and 75:  (dependency of claims 64 and 74), further comprising: in response to determining that the metadata of the second virtual object does not uniquely identify any single environment: comparing a first set of environments identified by the metadata of the first virtual object with a second set of environments identified by the metadata of the second virtual object; determining, based on the comparing, that the first set of environments and the second set of environments contain a common environment; and identifying the common environment as the current environment.

Claims 1 and 11:  A method and system for inserting contextual advertisements into a virtual environment, the virtual environment comprising presentation of virtual objects in a three-dimensional space, the method comprising: 
receiving, during presentation of the virtual environment, audio input representing speech; 
selecting an advertisement from an advertisement database based on the speech; and in response to selecting the advertisement: 
determining a current environment of the virtual environment; 
determining whether any of a plurality of virtual objects displayed in the current environment of the virtual environment are suitable for displaying the selected advertisement by: determining a number of surfaces of the respective virtual object; and determining a suitability for each respective surface of the number of surfaces based on properties of the respective surface, the properties comprising (a) whether the respective surface is currently facing the user, (b) lighting of the respective surface, (c) size of the respective surface, and (d) curvature of the respective surface; and
in response to determining that none of the plurality of virtual objects displayed in the current environment of the virtual environment are suitable for displaying the selected advertisement: 

generating a new virtual object that is related to the current environment, wherein the new virtual object is different from each of the plurality of virtual objects displayed in the current environment of the virtual environment; 
overlaying the selected advertisement over the generated new virtual object; and 
displaying the new generated virtual object in the current environment of the virtual environment.
Claims 2 and 12: (dependency of claims 1 and 11) wherein determining the current environment of the virtual environment comprises: identifying a plurality of virtual objects currently being displayed in the virtual environment; retrieving metadata of a first virtual object of the plurality of virtual objects; determining whether the metadata of the first virtual object uniquely identifies a single environment; and in response to determining that the metadata of the first virtual object uniquely identifies a respective single environment, identifying the respective single environment as the current environment.
Claims 3 and 13: (dependency of claims 2 and 12), further comprising: in response to determining that the metadata of the first virtual object does not uniquely identify any single environment: retrieving metadata of a second virtual object of the plurality of virtual objects; determining whether the metadata of the second virtual object uniquely identifies a single environment; and in response to determining that the metadata of the second virtual object uniquely identifies a single environment, identifying the single environment as the current environment.
Claims 4 and 14:  (dependency of claims 3 and 13), further comprising: in response to determining that the metadata of the second virtual object does not uniquely identify any single environment: comparing a first set of environments identified by the metadata of the first virtual object with a second set of environments identified by the metadata of the second virtual object; determining, based on the comparing, that the first set of environments and the second set of environments contain a common environment; and identifying the common environment as the current environment.





In summary, Claims 1 and 11 of U.S. Patent 10,997,630 B2 teach all the features of claims 56 and 66 of the instant application as indicated in the table above.  Although 1 and 11 of U.S. Patent 10,997,630 B2 has additional underlined features (bold limitations in the table above) such as “presentation of virtual objects in a three-dimensional space;…….wherein the new virtual object is different from each of the plurality of virtual objects displayed in the current environment of the virtual environment”; however, it has been held that deleting elements when the function of element is not desired is obvious. See MPEP 2144.04 Section II.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1 and 11 of U.S. Patent 10,997,630 B2 the to arrive at the claims 55 and 66 of the instant application because the person of ordinary skill would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals. 
claims 22-4 and 12-14 of U.S. Patent 10,997,630 B2 respectively teach all the features of claims 63-65 and 73-75 of the instant application as indicated in the table above. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681